Citation Nr: 0820610	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from December 1962 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska.                  

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's claims 
folder.  At the time of the hearing, the veteran submitted 
additional evidence that was duplicative of prior evidence of 
record.  In any event, the veteran submitted a waiver of 
initial consideration of that evidence by the RO.  See 38 
C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Navy from December 1962 to November 1966, with 
3 years, 3 months, and 23 days of foreign and/or sea service.  
Although his Military Occupational Specialty (MOS) was not 
listed, his related civilian occupation was listed as a 
diesel mechanic.  He received the Vietnam Service Medal, the 
National Defense Service Medal, and the Armed Forces 
Expeditionary Medal.         

The veteran's personnel records show that he was assigned to 
the U.S.S. Mackenzie from May 1964 to October 1964, and from 
November 1964 to October 1965.  He was hospitalized at the 
United States Naval Hospital in Yokosuka, Japan from October 
1965 to January 1966.  The veteran was assigned to the U.S.S. 
Henry W. Tucker from January 1966 to November 1966.

The veteran asserts that he has post-traumatic stress 
disorder (PTSD) as a result of his service in the Navy during 
the Vietnam War.  Current private medical records show that 
the veteran has been diagnosed with PTSD.  

In this case, the veteran has provided information regarding 
his alleged stressors.  Specifically, in his writings to VA, 
as well as at his Travel Board hearing, the veteran has 
reported that his PTSD was caused, in substance, by the 
following incidents; while aboard the U.S.S. Mackenzie, he 
saw many planes shot down in combat action; while aboard the 
U.S.S. Mackenzie, he burned his feet in the engine room and 
was subsequently hospitalized at the Yokosuka Hospital in 
Japan; he was hospitalized on two occasions for leg problems, 
and after he improved enough to become ambulatory, he helped 
unload buses of new soldiers where he saw wounded and maimed 
soldiers; he was evacuated at the Yokosuka Hospital on the 
day of his surgery when a fire broke out in the library; he 
befriended a corpsman who was later blown up; he witnessed a 
white phosphorous explosion with a body flying up; and he was 
traumatized when a 20-pound metal vice hit him on the head 
and caused a severe laceration.    

In the veteran's substantive appeal, received in September 
2005, the veteran reported another stressor.  According to 
the veteran, while aboard the U.S.S. Mackenzie in July 1964, 
the ship had just returned to international waters from 
Russian coastal waters adjacent to a Russian sub base when 
his ship was intercepted by part of the Russian Navy.  The 
veteran stated that everyone had to report to their battle 
stations because the Russian Navy had stationed armed ships 
on three sides of the U.S.S. Mackenzie.  He indicated that it 
was a very tense and fearful situation.  According to the 
veteran, only quick maneuvering on the part of their 
commander saved them.     

In support of his contention that his ship was surrounded by 
the Russian Navy, the veteran has submitted "buddy" 
statements from fellow service members who had served with 
him aboard the U.S.S. Mackenzie.  In a letter from Mr. 
J.P.C., received in January 2008, Mr. C. stated that he was 
stationed aboard the U.S.S. Mackenzie from the summer of 1963 
to approximately May 1966.  Mr. C. indicated that he 
remembered the trip to Vladivostok and that as the U.S.S. 
Mackenzie approached the Russian port, the Mackenzie was 
intercepted by at least two Russian ships which blocked the 
Mackenzie's approach to the port.  Mr. C. submitted 
photographs of the Russian ships.  Additional letters from 
Mr. D.J.V., Mr. G.P., and Mr. R.R., also received in January 
2008, were submitted in support of the veteran's contention 
that the U.S.S. Mackenzie was surrounded by the Russian Navy.  
The veteran also submitted photographs of himself aboard the 
U.S.S. Mackenzie.  

The veteran has further submitted a newspaper entitled "The 
Tin Can Sailor," dated in January 2007, in which it was 
reported that American destroyers, such as the U.S.S. George 
K. Mackenzie, conducted sophisticated surveillance of coastal 
areas of the Soviet Union, China, North Korea, and North 
Vietnam.  Those surveillance assignments ran from 1962 to 
1964 and were known as DeSoto Patrols.    

In addition, the veteran has submitted numerous articles from 
the Internet.  In these articles, the participation of the 
U.S.S. George K. Mackenzie in DeSoto Patrols was discussed.  

In November 2004, the veteran also submitted an article from 
the Internet in which it was reported that beginning in May 
1965, the U.S.S. Henry W. Tucker "pounded" Viet Cong 
coastal concentrations southeast of Saigon and thus became 
the first U.S. ship to provide naval gunfire support against 
enemy targets in South Vietnam.  During the next 14 months, 
she continued her varied but important assignments.  The 
U.S.S. Tucker provided gunfire support for ground operations 
dozens of time; and during a 40 day period in August and 
September, fired over 5,000 rounds from 5-inch guns, 
destroying or damaging numerous enemy positions.  She 
refueled more than 80 helicopters and became the first 
destroyer in November 1965 to refuel an in-flight helicopter 
at night.  That training "paid off" when two pilots from 
Constellation and Ranger were "plucked" from the sea less 
than three miles from the North Vietnamese coast and carried 
to the U.S.S. Tucker in June 1966.  It is unclear if the 
veteran contends that the aforementioned incident of rescuing 
two pilots from the sea was a stressor.  

In this case, some of the veteran's alleged stressors are 
inherently unverifiable, such as seeing wounded soldiers 
while hospitalized at the Yokosuka Hospital in Japan.  That 
is, anecdotal experiences of this type simply cannot be 
verified independently.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, 
incidents must be reported and documented.").  However, some 
of the veteran's stressors have been verified.  In this 
regard, the veteran's service medical records confirm that in 
October 1963, the veteran was hit on the top of the head by a 
drill press vice that weighed eight to 12 pounds.  He was 
subsequently examined and the examiner noted that the veteran 
probably sustained a mild cerebral concussion.  Neurologic 
examination was within normal limits and skull films were 
normal.  According to the examiner, the veteran seemed to 
have fully recovered.  Thus, there is at least one confirmed 
stressor.  In addition, although the records are negative for 
any evidence that the veteran burned his feet during service, 
the records do reflect that he was hospitalized in Yokosuka, 
Japan for varicose veins which were related to extensive time 
on his feet in the engine room.  Surgical phlebectomies were 
performed while he was hospitalized.  The veteran is service-
connected for bilateral varicose veins.   Moreover, arguably 
the veteran's alleged stressor of having been surrounded by 
the Russian Navy has been verified by the veteran's testimony 
and service "buddy" statements and photographs.  In this 
regard, the Board recognizes that the United States Army and 
Joint Services Records Research Center (JSRRC) has reported 
that they had reviewed the 1964 deck logs for the U.S.S. 
Mackenzie and that there were no findings except that during 
July 25-27, 1964, the deck log revealed that the U.S.S. 
George K. Mackenzie, while being moored in Keelung, Taiwan, 
the Chinese Nationalist Navy and Merchant ships of the world 
were present.  Nevertheless, the Board finds that the 
"buddy" statements from the servicemen who had served 
aboard the U.S.S. Mackenzie with the veteran corroborate his 
claimed stressor.   

In light of the above, the veteran should be afforded a VA 
psychiatric examination for the purpose of determining 
whether he meets the diagnostic criteria for PTSD under DSM- 
IV and, if so, whether it is linked to his confirmed 
stressors, to include his in-service head injury, in-service 
treatment for varicose veins, including hospitalization for 
surgery, and in-service incident aboard the U.S.S. Mackenzie 
when the ship was surrounded by the Russian Navy.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.304(f), 
4.125. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must arrange for the veteran to 
be afforded a VA psychiatric examination 
to determine if he meets the diagnostic 
criteria for PTSD, and, if so, whether 
such is linked to a verified in-service 
stressor.  The RO must inform the 
psychiatrist of the verified in-service 
stressors, to specifically include the 
veteran's in-service head injury; the in-
service treatment for varicose veins, 
including hospitalization for surgery; and 
in-service incident aboard the U.S.S. 
Mackenzie when the ship was surrounded by 
the Russian Navy, and forward the claims 
folder in its entirety to that 
psychiatrist for review.  The psychiatric 
evaluation must include a review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and any tests deemed necessary.  

The examiner must then offer an opinion 
addressing the following questions: 

Does the veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)?  If so, is 
it at least as likely as not (50 percent 
or greater probability) that the veteran's 
PTSD is causally linked to any of the 
verified in-service stressors, to include 
the head injury; the treatment for 
varicose veins, including hospitalization 
for surgery; and an incident aboard the 
U.S.S. Mackenzie when the ship was 
surrounded by the Russian Navy?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in formulating 
his or her opinion in the written report.     

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



